Citation Nr: 1114874	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for a low back disorder, including as secondary to service-connected left ankle disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression, anxiety, and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a left hip disorder.  

4.  Entitlement to an increased rating in excess of 10 percent for left Achilles tendonitis, status post partial tear, and plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from May 1982 to September 1982.  He had additional service with a unit of the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  Service connection for a low back disability was denied in a February 2005 rating decision on the basis that a chronic low back disability was not manifested during service or thereafter.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2. Since the February 2005 decision denying service connection for a low back disability, the additional evidence, not previously considered, shows the presence of a current low back disability, thus it relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  

3.  In August 2009, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking service connection for an acquired psychiatric disorder (including depression, anxiety, and PTSD); service connection for a left hip disorder; and an increased rating in excess of 10 percent for left Achilles tendonitis, status post partial tear, and plantar fasciitis.


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the final February 2005 rating decision that denied service connection for a low back disability is new and material; thus, service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of service connection for an acquired psychiatric disorder, including depression, anxiety, and posttraumatic stress disorder (PTSD) by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of service connection for a left hip disorder by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of an increased rating in excess of 10 percent for left Achilles tendonitis, status post partial tear, and plantar fasciitis by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A May 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in July 2009, although such examination was not necessary because the RO found that new and material evidence had not been received to reopen service connection for a low back disability.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Moreover, because this Board decision is finding that new and material evidence has been received, and is reopening the claim for service connection, the issue is granted to that extent, so that further explanation regarding VCAA duties to notify and assist on the issue of reopening is not required.  

Reopening Service Connection for a Low Back Disability

Service connection for a low back disability was previously denied by the RO in a February 2005 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the February 2005 rating decision that denied service connection for a low back disability included the service treatment records (STRs) that showed no injury or disease of the low back and no findings of a chronic low back disability.  On examination for a Medical Evaluation Board in November 2004, the Veteran complained of mild left lumbar paraspinal tenderness, but range of motion was full and straight leg raise was negative, and no diagnosis of a chronic low back disability was made at that time.  April and September 2004 VA examination reports and private outpatient treatment records, which primarily focus on the Veteran's service-connected left ankle disability, do not include complaints or manifestations of a low back disability.  

Evidence received subsequent to the February 2005 decision includes the results of a February 2010 MRI study.  At that time, the impression was mild degenerative changes in the facet joints at the L5/S1 level.  This demonstration of a diagnosed low back disability, so represents some evidence that pertains to one of the bases of the prior final rating decision in February 2005, so provides a reasonable possibility of substantiating the claim.  As such, the additional evidence of current disability in the February 2010 MRI study constitutes new and material evidence such that the claim for service connection for a low back disability may be reopened.  38 C.F.R. § 3.156(a). 

Withdrawn Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the VA Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  

In correspondence received by VA in August 2009, the Veteran wrote that he wanted to withdraw his appeal as to all of the issues on appeal at that time.  Because he has withdrawn these issues, there are no allegations of error of fact or law for appellate consideration on these issues.  Subsequent references to these issues by the Veteran's representative are beyond the one year period from date of mailing of rating decision, so do not serve as a notice of disagreement to any of the withdrawn issues.  See 38 C.F.R. § 20.204(c) 92010).  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters.  


ORDER

New and material evidence having been received, service connection for a low back disability is reopened.  

The appeal for service connection for an acquired psychiatric disorder, including depression, anxiety, and PTSD, is dismissed.  

The appeal for service connection for a left hip disorder is dismissed.  

The appeal for an increased rating in excess of 10 percent for left Achilles tendonitis, status post partial tear, and plantar fasciitis is dismissed.  


REMAND

Having found that new and material evidence has been received, the claim for service connection for a low back disability must now be reviewed de novo.  In this current appeal on the issue of reopening service connection for a low back disorder, the RO found that new and material evidence had not been received, so denied the claim to reopen without reaching the merits of service connection for low back disability.  To afford the Veteran due process, this reopened issue of service connection for low back disability must be remanded for RO adjudication on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

Accordingly, the reopened issue of service connection for a low back disability is REMANDED for the following action:

The RO/AMC should adjudicate on the merits the reopened issue of service connection for a low back disability.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


